In an action for divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Quinn, J.), dated November 3,1980, as awarded plaintiff $75 per week temporary alimony and child support, and directed him to pay certain expenses of the marital home and the sum of $750 as a counsel fee. Order modified (1) by deleting the provision awarding plaintiff $75 per week for temporary alimony and child support, and substituting a provision awarding the sum of $25 per week for child support and denying plaintiff’s request for alimony; (2) by amending clause numbered “(2)” so as to provide that the defendant is directed to pay interest and amortization on the mortgage, taxes, insurance and utilities for the marital residence; and (3) by deleting the award of a counsel fee and substituting a provision that an award of a counsel fee pendente lite is reserved and referred to the trial court. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The parties are directed to expeditiously complete all pretrial disclosure proceedings and upon the filing of a note of issue by either party, this action shall be placed on the Ready Trial Calendar, Matrimonial Part, for the trial term immediately following the date of filing of a note of issue (see Domestic Relations Law, § 249). There has been no showing of need by the plaintiff, who is employed with net weekly earnings of $175. We note that defendant’s weekly net earnings are $280, of which, by order of the court, he expends a sum in excess of $110 weekly for maintenance of the marital residence, in addition to child support. Rabin, J.P., Gulotta, Cohalan and Bracken, JJ., concur.